IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JEFFREY D. SHORES,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-2291

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 17, 2014.

Petition for Writ of Prohibition -- Original Jurisdiction.

Jeffrey D. Shores, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, C.J., PADOVANO and CLARK, JJ., CONCUR.